Mr. Chief Justice Del Toro
delivered the opinion of the court.
The appellee moves for dismissal of the appeal in the present case (1) because the ruling of the court in the words “as moved for” on the motion of the appellant that the stenographer be ordered to prepare the transcript of the evidence within the statutory time fixed no limit, (2) because the appellant has not prosecuted the appeal with due diligence, (3) because the appeal is frivolous.
The first question was decided adversely to the contention of the appellee in the case of Rodrígues v. Star Fruit Co., 37 P.R.R. 685.
As regards the second, although the appeal was taken on October 13, 1927, and the record has not yet been filed in this court, the fact is that the district judge has been granting motions for extensions of time for the preparation of the transcript and unless it is shown that the judge has abused his discretion, in granting them, it must be presumed by this court that he did so on a showing of good cause.
In the third perhaps the appellee may be right and perhaps there may be involved a mere conflict in the evidence properly adjusted by the trial judge; but this court is unable to reach that conclusion merely on the opinion and judgment of the judge, the only documents referring to the action accompanying the motion to dismiss.
For the foregoing reasons the motion to dismiss must be overruled.